Citation Nr: 9922130	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for varicose veins, a 
bilateral knee disability, a bladder disability, a low back 
disability and high blood pressure as secondary to the 
veteran's service-connected gunshot wound residuals of the 
right buttock and frozen feet.  

2.  Entitlement to an increased evaluation for frozen feet, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  

This is an appeal from a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, that denied entitlement to service connection for 
varicose veins, a bilateral knee disability, a bladder 
disability, a low back disability, and high blood pressure as 
secondary to the veteran's service-connected residuals of a 
gunshot wound of the right buttock and frozen feet and that 
confirmed and continued a 10 percent evaluation for the 
frozen feet.  

The record reflects that in October 1998, the veteran was 
sent a statement of the case on the question of an increased 
rating for residuals of a gunshot wound of the right buttock; 
however, he has not submitted a substantive appeal regarding 
that matter.  Thus, that issue is not in an appellate status.  

For reasons that will be set forth below, appellate 
consideration of the issue of entitlement to an increased 
evaluation for frozen feet is being deferred pending further 
action by the regional office.  


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect the 
presence of varicose veins, a bilateral knee disability, a 
chronic bladder disability, a low back disability or high 
blood pressure.  Those conditions were initially medically 
demonstrated many years following the veteran's release from 
active duty.  

2.  There is no medical evidence establishing that the 
veteran's varicose veins, a bilateral knee disability, a 
chronic bladder disability, a low back disability and high 
blood pressure were caused or permanently worsened by his 
service-connected residuals of a gunshot wound of the right 
buttock or his service-connected frozen feet.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for varicose veins, a bilateral knee 
disability, a chronic bladder disability, a low back 
disability and high blood pressure as secondary to his 
service-connected residuals of a gunshot wound of the right 
buttock and service-connected frozen feet.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims for service connection for the conditions at 
issue is whether he has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal regarding those 
issues must fail, and there is no duty to assist him further 
in the development of those claims because such additional 
development would be futile.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that those claims are not 
well grounded.  

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
March 1952, do not reflect the presence of varicose veins, a 
bilateral knee disability, a chronic bladder disability, a 
low back disability or high blood pressure.  Those conditions 
were initially reported many years after the veteran's 
separation from military service.  The veteran has not 
contended otherwise.  Rather, he has maintained that those 
conditions are a result of his service-connected residuals of 
a gunshot wound of the right buttock and frozen feet.  

A well-grounded claim, however, requires more than a mere 
assertion; the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  This is as true 
of claims for secondary service connection as of claims for 
direct service connection.  Jones v. Brown, 7 Vet. App 134, 
137 (1994).  Although a lay person such as the veteran is 
competent under the law to describe symptoms he has seen or 
experienced, he is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service 
or to service-connected disability, as this requires medical 
expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Here, the veteran has not submitted any medical evidence in 
support of his claim that he has varicose veins, a bilateral 
knee disability, a chronic bladder disability, a low back 
disability and high blood pressure that were caused or 
permanently worsened by his service-connected residuals of a 
gunshot wound of the right buttock or frozen feet.  When the 
veteran was examined by VA in June 1997, the examiner 
expressed the opinion that varicose veins, a bilateral knee 
disability, a chronic bladder disability, a low back 
disability and high blood pressure were not secondary to the 
veteran's service-connected residuals of a gunshot wound of 
the right buttock or frozen feet.  Under the circumstances, 
the Board concludes that the veteran's service connection 
claims are not well grounded.  Since the claims are not well 
grounded, they must be denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  

Although the Board has considered and disposed of the claims 
for service connection for the conditions at issue on a 
ground different from that of the regional office; that is, 
whether the claims are well grounded rather than whether the 
veteran is entitled to prevail on the merits, the veteran has 
not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the regional office 
afforded the veteran greater consideration than the claims 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the regional 
office for consideration of the issue of whether the claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
To submit well-grounded claims, the veteran would need to 
offer competent evidence, such as a medical opinion, that 
there is a relationship between the claimed conditions and 
his service-connected gunshot wound residuals and frozen 
feet.  Robinette v. Brown, 8 Vet. App. at 74.  


ORDER

Service connection for varicose veins, a bilateral knee 
disability, a chronic bladder disability, a low back 
disability and high blood pressure as secondary to service-
connected residuals of a gunshot wound of the right buttock 
and frozen feet is denied.  


REMAND

With regard to the veteran's claim for an increased rating 
for his frozen feet, when the veteran was examined in June 
1997, it was indicated that the foot function was moderate 
and that there were no secondary skin or vascular changes.  
Ankle pulses were palpable, and sensation was normal.  

During the course of a hearing conducted at the regional 
office in April 1998, the veteran testified that he had color 
pigmentation changes of his lower extremities and swelling in 
his legs and feet.  He also reported numbness in his feet.  
He reported swelling of his feet on occasions.  

In September 1998, the veteran submitted several color 
photographs of his legs and feet.  

The Board notes that the VA Schedule for Rating Disabilities 
was amended with regard to the cardiovascular system, 
effective in early 1998.  The regional office has not 
reviewed and adjudicated the issue of entitlement to an 
increased rating for the veteran's frozen feet according to 
the amended criteria.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result, the case needs to be remanded to the 
regional office to review and adjudicate the issue of an 
increased rating for the veteran's frozen feet according to 
the amended schedular criteria, or the old criteria, 
whichever is to the advantage of the veteran.  

In view of the above matters, the case is REMANDED to the 
regional office for the following actions:  

1.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the current nature 
and severity of his service-connected 
frozen feet.  All indicated special 
studies should be conducted, and all 
manifestations of current disability 
should be described in detail.  To the 
extent possible, the examiner is 
requested to identify those current 
symptoms attributable to the service-
connected frozen feet and those symptoms 
that are attributable to nonservice-
connected disability.  If the symptoms 
cannot be disassociated, the examiner 
should so state.  The claims file is to 
be made available to the examiner for 
review prior to conducting the 
examination.  

2.  The veteran's claim for an increased 
rating for his frozen feet should then be 
reviewed by the regional office.  The 
regional office should adjudicate the 
issue according to the amended schedular 
criteria, or the old criteria, whichever 
is to the advantage of the veteran.  If 
the denial is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case, which 
should include the amended rating 
criteria, and be afforded the appropriate 
time in which to respond.  

When the above actions have been completed, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this remand are to obtain clarifying 
information and to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted regarding the remaining issue 
in this case pending completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 


